       Case: 5:18-cr-00516-JG Doc #: 42 Filed: 06/06/19 1 of 5. PageID #: 245



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                    :       CASE NO. 5:18CR516
                                             :
               Plaintiff,                    :
                                             :       JUDGE JAMES GWIN
       vs.                                   :
                                             :
LAINI A. WOODS, et al.,                      :       LAINI WOODS’S
                                             :       SENTENCING MEMORANDUM
               Defendant.                    :

       Laini Woods submits this memorandum to address outstanding objections and advise the

Court of matters relevant for sentencing.

I.     Facts

       Ms. Woods works as an outreach manager, hiring and training new employees for a

company that assists people in getting healthcare coverage. PSR ¶ 59. Her mother worked for

Mt. Sinai Hospital. PSR ¶ 52. Her father was a police officer, but he moved to California when

Ms. Woods was around 10 years old. PSR ¶ 51. Her stepfather physically abused her mother.

PSR ¶ 52. When Ms. Woods was 18, her mother was murdered by an unknown assailant; she left

for work one morning and never came back. Id.

       Ms. Woods has two sons, both now adults. PSR ¶ 53. She raised them largely on her

own, without any financial support from their father. Id. She had a long-term relationship with a

man who became the boys’ father figure, but he died from a heart condition when they were

adolescents. Id.

       From 2012 to 2016, Ms. Woods and her brother prepared tax returns for friends,

acquaintances, and others referred to them. On many of the returns, they falsified income and

tax-credit information to increase tax refunds. Plea Agreement Attach. A, ¶ 6. They kept some of



                                                 1
       Case: 5:18-cr-00516-JG Doc #: 42 Filed: 06/06/19 2 of 5. PageID #: 246



the money, and the client kept the rest. Id. ¶ 9. The false refunds totaled $128,631. Id. ¶ 9. Ms.

Woods pleaded guilty to conspiracy to defraud the government with respect to claims, 18 U.S.C.

§ 286. Plea Agreement, ¶ 11. She accepts responsibility for her conduct and intends to work to

pay back the full amount. PSR ¶ 28.



II.    Sentencing Guidelines

       The plea agreement correctly calculates Ms. Woods’s total offense level as 14. Her

criminal history category is I. After a two-level adjustment for acceptance of responsibility, her

advisory guidelines range is 10-15 months, which falls within Zone C and permits a split

sentence of incarceration and house arrest.

       Although the PSR calculates Ms. Woods’s total offense level as 16 before acceptance of

responsibility, it improperly includes two points for using a means of identification unlawfully to

produce or obtain another means of identification. The plea agreement does not include that

enhancement because it is not consistent with the evidence.

       Most of her clients did not dispute that they agreed to have Ms. Woods submit tax returns

for them. Some said that she used their information without their knowledge, though. The

indictment originally charged Ms. Woods with eight counts of identity theft (based on two

alleged victims), see Indictment ¶¶ 16-27, and the PSR identifies additional alleged identify-theft

victims, see PSR ¶ 25.

       Ms. Woods maintains that she did not use anyone’s information without their knowledge,

and the alleged victims’ stories—disclaiming any knowledge or responsibility for the false tax

returns—have fallen apart upon further investigation. The two alleged victims in the indictment,

S.L. and C.H., originally told law enforcement that they did not know Ms. Woods or her brother.



                                                  2
       Case: 5:18-cr-00516-JG Doc #: 42 Filed: 06/06/19 3 of 5. PageID #: 247



But defense investigators located a witness who had been to C.H.’s house and confirmed that she

met with Ms. Woods. Similarly, S.L. eventually admitted to law enforcement that she knew Ms.

Woods and had given her information to file tax returns, but changed her story to say that she

didn’t authorize Ms. Woods to file returns in later years.

       Defense investigators attempted to locate and contact the other alleged identity-theft

victims identified in the PSR. They were largely unsuccessful. Most did not answer the door or

return phone calls. One alleged victim, A.J., never responded to inquiries, but investigators

interviewed her sister. A.J.’s sister, who also had Ms. Woods file her tax returns, confirmed that

A.J., too, knew Ms. Woods and had Ms. Woods file her tax returns.

       The PSR no longer endorses the alleged identity-theft victims’ original stories (that they

never knew Ms. Woods), but claims that the two-point enhancement still applies because,

although they originally used Ms. Woods and her brother to file their taxes, they didn’t authorize

filing in later years. PSR ¶ 26. But to the extent that the defense has been able to investigate,

those stories also fall apart. For example, the PSR lists S.J. as an identity-theft victim. PSR ¶ 25.

Discovery materials reveal that S.J.’s refund identified in the PSR was based on her 2012 tax

return. Although Ms. Woods did not retain all of her clients’ tax documents, she retained a copy

of the 2012 W-2 that S.J. provided her, demonstrating that Ms. Woods did not file S.J.’s taxes

without her knowledge. (A copy will be made available at sentencing for the Court’s inspection.)

       The Court should not apply the two-point enhancement where: (1) defense investigation

revealed that alleged victims were not truthful; (2) the remaining alleged victims cannot be

reached; and (3) the government conceded evidentiary weaknesses in the identity-theft charges

and agreed to a guideline calculation without the enhancement.




                                                  3
       Case: 5:18-cr-00516-JG Doc #: 42 Filed: 06/06/19 4 of 5. PageID #: 248



III.   Additional Relevant Factors

       As set forth and documented in Ms. Woods’s motion to continue sentencing and

supplement, she has served as the primary support person for her uncle while he tries to qualify

for a kidney transplant. By August, he is scheduled to complete all the necessary steps to become

eligible. Ms. Woods requests that she be allowed to report for any custodial portion of her

sentence in September 2019 or after, and that the conditions of any non-custodial portion of her

sentence allow her to accompany him to additional medical appointments and provide any

necessary in-home care.



IV.    Conclusion

       Ms. Woods asks the Court to find that her correct advisory guidelines range is 10-15

months, in Zone C, and be lenient when sentencing her.

                                             Respectfully submitted,

                                             STEPHEN C. NEWMAN
                                             Federal Public Defender
                                             Ohio Bar: 0051928

                                             /s/Darin Thompson
                                             DARIN THOMPSON
                                             Assistant Federal Public Defender
                                             Ohio Bar: 0067093
                                             Office of the Federal Public Defender
                                             1660 West Second Street, Suite 750
                                             Cleveland, OH 44113
                                             (216)522-4856 Fax:(216)522-4321
                                             E-mail: darin_thompson@fd.org




                                                4
       Case: 5:18-cr-00516-JG Doc #: 42 Filed: 06/06/19 5 of 5. PageID #: 249



                                  CERTIFICATE OF SERVICE

       I hereby certify that on June 6, 2019, a copy of the foregoing Memorandum was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt. Parties may access this filing

through the Court’s system.

                                               /s/Darin Thompson
                                               DARIN THOMPSON (#0067093)
                                               Assistant Federal Public Defender




                                                  5
